NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10015

                Plaintiff-Appellee,             D.C. No.
                                                2:16-cr-00168-GMN-PAL-1
 v.

DERRICK VINCENT,                                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Gloria M. Navarro, District Judge, Presiding

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Derrick Vincent appeals from the district court’s judgment and challenges

the 24-month sentence imposed upon his third revocation of supervised release.

We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Vincent contends the district court procedurally erred by failing to calculate



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the Guidelines range prior to imposing the sentence and by inadequately explaining

the upward variance from the Guidelines range. We review for plain error, see

United States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and

conclude that there is none. Despite the district court’s failure to state the

Guidelines range at the outset of sentencing, the record reflects that the court was

aware of the correct, undisputed Guidelines range. The district court also

sufficiently explained its reasons for the upward variance, including Vincent’s

repeated violations of the terms of his supervised release and the need to protect

the public. See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en

banc). On this record, Vincent has not shown a reasonable probability that he

would have received a different sentence absent the alleged errors. See United

States v. Dallman, 533 F.3d 755, 762 (9th Cir. 2008).

      Vincent also contends that his sentence is substantively unreasonable. The

district court did not abuse its discretion. See Gall v. United States, 552 U.S. 38,

51 (2007). The above-Guidelines sentence is substantively reasonable in light of

the 18 U.S.C. § 3583(e) factors and the totality of the circumstances. See Gall, 552

U.S. at 51.

      AFFIRMED.




                                           2                                     20-10015